Exhibit 16.1 KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 June 21, 2011 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for Shelton Greater China Fund, formerly the Taiwan Greater China Fund and, under the date of February 28, 2011, we reported on the financial statements of the Taiwan Greater China Fund as of December 31, 2010 and for the fiscal years ended December 31, 2010 and 2009. On June 15, 2011, we were dismissed. We have read Shelton Greater China Fund’s statements included under Item 4.01 of its Form 8-K dated June 21, 2011, and we agree with such statements, except that we are not in a position to agree or disagree with Shelton Greater China Fund’s statement that the decision to change independent registered public accounting firms was approved by the Audit committee of the Trust’s Board of Trustees (the “Board”) and ratified by the full Board. Very truly yours, /s/KPMG LLP KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity.
